Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites “wherein the polyamine network-based sorbent comprises an oxyanion-capturing cationic metal chelated to a polyamine chemically tethered to a solid silica support via an epxoysilane crosslinker”. Looking to the Specification,1 ¶ 13 suggests that the polyamine per se is tethered to the silica support (reciting “[t]he method includes chemically tethering a polyamine to a solid silicia support using an epoxysilane crosslinker; and chelating an oxyanion-capturing cationic metal to the polyamine”) With this finding in mind, the above limitation is construed as requiring that the polyamine, per se, is chemically tethered to the solid silica support via an epoxysilane crosslinker and that the oxyanion-capturing cationic metal is chelated to the polyamine. If Applicant disagrees with this interpretation, then Applicant’s guidance is respectfully requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 depend from cancelled claim 5. As such, claims 8 and 9 lack antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 8 specifies that the solid silica support comprises SiO2. However, all silica comprises SiO2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 7–10, 12, 14, 15, 19, and 32–35 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Comparison of effectiveness of removal of nuisance anions by metalloligs, metal derivatives of Octolig®” by Martin et al. in view of Grey et al (US 2018/0100065).
With respect to claim 1, Martin et al disclose a method of separating a target contaminant (e.g., selenite, see the abstract) from an aqueous source including contacting a polyamine network-based sorbent (e.g., polyethylenimine having copper ions chelated thereto, see the abstract) with the aqueous source, and capturing and separating the target contaminant from the aqueous source (see the abstract). Martin does not appear to specify that its sorbent comprises a polyamine chemically tethered to a solid silica support via an expoxysilane crosslinked. Grey teaches that an expoxysilane crosslinker can be used to tether a polyamine to solid silica support: in order to provide a stable and regenerable immobilized amine sorbent. (Grey Abstract.) As such, it is respectfully submitted that it would have been obvious to one skilled in the art to combine the teachings of Grey with the teachings of Martin, viz., so as to arrive at the claimed invention, in order to yield the predictable result of a stable immobilized amine sorbent.
As to claim 2, Martin et al disclose the target contaminant as including selenium (e.g., selenite, see the abstract).
Concerning claim 3, Martin et al disclose chelating an oxyanion-capturing cationic metal (e.g., copper, cobalt, iron, nickel, manganese, or thorium, see the abstract) to assist in the capturing and separating of the target contaminant heavy metal.
As to claim 4, Martin et al disclose preventing the target contaminant heavy metal from leaching back into the aqueous source since they disclose the same steps to the extent recited in the claim.
As to claim 7, the instant combination does not appear to specify ECTMS. Grey et al discloses the cross-linker as including ECTMS (see the abstract). As such, it would have been obvious to use ECTMS as the crosslinker of the instant combination. See MPEP § 2144.07.
Regarding claim 8, as conveyed in the rejection of claim 1 supra, the instant combination includes a solid silica support. Additionally, all silica includes SiO2.
Concerning claim 9, Martin teaches that the chelated oxyanion-capturing cationic metal as including Cu (see Abstract). 
Concerning claim 10, the polyethylenimine disclosed by Martin et al has a molecular weight of 400-1,000,000 since it is capable of chelating significant amounts of cationic metal ions from an aqueous solution.
Regarding claim 12, Martin et al disclose the target contaminant as being a polyatomic oxyanion (e.g., selenite, see the abstract).
With respect to claim 14, Martin et al fail to specify the aqueous source as being acid mine drainage effluent. Grey et al disclose that it is known to contact an adsorbent with an aqueous source including acid mine drainage to remove selenium from the aqueous source (see paragraph 20). One of ordinary skill in the art could have combined the step of contacting a polyamine network-based sorbent with an aqueous source as disclosed by Martin et al with the step of contacting an aqueous source including acid mine drainage with an adsorbent as disclosed by Grey et al, and in combination, each step would perform the same function as they would have separately. One of ordinary skill in the art would have recognized that the results of the combination would have been predictable since each step is capable of removing selenium from an aqueous solution.
With respect to claim 19, Martin et al discloses a method of separating a target contaminant containing at least one target contaminant heavy metal (e.g., selenite) from an aqueous source including contacting a polyamine network-based sorbent including an oxyanion-capturing cationic metal (e.g., copper, cobalt, iron, nickel, manganese, or thorium, see the abstract) chelated to a polyamine chemically tethered to a solid silica support with the aqueous source, and capturing and separating the target contaminant heavy metal from the aqueous source.(see the abstract). Martin et al disclose the polyamine as being chemically tethered to a solid silica support (e.g., silica gel, see the abstract) via a covalent bond (see the abstract) but fail to specify the covalent bond as being formed by an epoxysilane crosslinker. Gray et al disclose tethering a polyamine network-based sorbent (e.g., polyethlyenimine) to a solid silica support using an epoxysilane crosslinker (see the abstract). It would have been obvious to have substituted the epoxysilane crosslinker employed by Gray et al for the covalent bond employed by Martin et al in order to provide the predictable result of tethering a polyamine network-based sorbent to a solid silica support as taught by Gray et al.
With respect to claims 32 and 33, the oxyanion-capturing cationic metal is chelated to the polyamine before the polyamine network-based sorbent is contacted by the aqueous source. (Martin Abstract, pp. 1297–1298.)
With respect to claims 34 and 35, the method of the instant combination appears to be the same as the method of claim 1. 
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
In view of these holdings, the properties of both the method of the instant combination and Applicant’s claimed method are presumed to be the same until Applicant provides evidence demonstrating otherwise.
Response to Declaration and Remarks
Applicant’s Declaration and Remarks and are respectfully acknowledged but are not found persuasive for the following reasons.
Declaration
In assessing the probative value of the Declaration, Examiner has considered at least the following aspects:
The Nature of the Matter(s) Sought to be Established. The nature of the matters sought to be established in the Declaration appears to include, inter alia: (A) whether or not a person of ordinary skill could modify Octolig (Dec. §§ 8–9); and (B) unexpected results (id. § 10).
The Strength of any Opposing Evidence; The Presence or Absence of Factual Support for Declarant’s Opinion. As it applies to § 9 of the Declaration, Declarant appears to have provided evidence in the form of opinion evidence. (Dec. §§ 8–9.) The opinion evidence per se does not appear to be factually supported. That is, Declarant merely makes assertions (id. §§ 8–9) and does not direct Examiner to any evidence of record which actually demonstrates that a person skilled in the art would have seen Octolig in the same manner as Declarant. Furthermore, upon review of the prior art, Examiner found multiple prior art references suggesting that the specs for Octolig were readily ascertainable by those skilled in the art. For instance, Martin2 teaches that Octolig is “a polyethylenediamine covalently attached to a high-surface area silica gel” and provides detailed information such as a CAS Reg. No. as 404899-06-5 and a manufacturer where it was purchased. (Martin 209–10.) Respectfully, Examiner sees no reason why a person skilled in the art would have been unable to obtain the details referred to by Declarant (Dec. § 8–9)—e.g., by simply calling a manufacturer of this commercially available product and asking for a Spec Sheet, as is routine in (inter alia) laboratory settings. In view of the foregoing, Declarant’s assertions (id.) are found unpersuasive. Moreover, in view of these findings, it is respectfully submitted that Declarant’s opinion evidence does not appear to be entitled to any weight, with regard to the legal conclusion of obviousness. See MPEP § 716(III). 
As to the evidence of unexpected results, Declarant points to Figure 4 of the instant application. (Dec. § 10.) However, the results presented (id.) do not appear to be commensurate in scope with the presently claimed invention. For example, currently, independent claim 1 covers, inter alia: all species of target contaminants, all species of aqueous source, and all species of oxyanion-capturing cationic metal. In contrast, the Specification3 suggests that Figure 4 of the instant application is directed to a narrower set of species—i.e., according to the Specification, Figure 4 “depicts a graph illustrating flowing selenium and arsenic uptake of BIAS sorbents versus metal loaded variant BIAS sorbents at 0.5 g loadings.” (Spec. 8.) Previously it has been held that evidence of unexpected results must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983). Thus, with these holdings in mind, it is respectfully submitted that Declarant’s remarks directed to unexpected results are unpersuasive: since the evidence of unexpected results does not appear to commensurate in scope with the presently claimed invention.
The Interest of Declarant in the Outcome of the Case. As it applies to the instant case, Declarant is named as an inventor for the present application. Thus, it is presumed that Declarant may have a vested interest in the outcome of this case.
Previously it has been held that a statement provided by one or more experts is inadequate to overcome a rejection based on prior art when there is no factual support for the statement. MPEP § 716(III). And after considering the Declaration as well as the considerations set forth in MPEP § 716, Examiner finds that the Declaration is insufficient to overcome the rejections of the claims under 35 U.S.C. § 103 as set forth in the Non-Final Office Action: because the Declaration fails to set forth sufficient facts demonstrating non-obviousness. Additionally, the Declaration includes statements which amount to an affirmation that the Declarant has never seen the claimed subject matter before; this is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.
Remarks
In view of the terminal disclaimer filed in the record, the double patenting rejections have been withdrawn.
Applicant’s remarks directed to the rejections under 35 U.S.C. § 102 are respectfully acknowledged but are not persuasive. In particular, Applicant conveys that Gray does not disclose features added in the amendments. (Remarks 8–9.) These remarks are moot as the rejections under 35 U.S.C. § 102 have been withdrawn. Additionally, the features presently claimed are found obvious, as described above.
Applicant’s remarks directed to the rejections under 35 U.S.C. § 103 are also found unpersuasive. (Remarks 9–11.) In particular, Applicant asserts that without additional details (see id. 9–10) “there is no way for a person having ordinary skill in the art to known what OCTOLIG® is precisely, how to modify it, or that there is any reason to modify it”. (Remarks 9–10.) Respectfully, these remarks are unpersuasive for at least the reasons previously provided in Examiner’s response to the Declaration supra. In addition, previously, the courts have determined that the arguments of counsel cannot take the place of evidence in the record. Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (internal quotes and citation omitted); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). Thus in accordance with the previous determinations by the courts, Applicant’s assertions (Remarks 9–10) are found unpersuasive: because they appear to be unsupported by factual evidence. Estee Lauder, supra; Schulze, supra; Geisler, supra.

Applicant has provided remarks directed to unexpected results. (Remarks 11.) Respectfully, these remarks are also not persuasive for the reasons set forth in Examiner’s response to the Declaration (supra). As explained above (id.), Applicant’s provided evidence does not appear to be commensurate in scope with the presently claimed invention.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al (US 2011/0186522) disclose a method for removing anions using polyethyleneimine.
Lindoy et al (US 5,190,660) disclose a method of complexing heavy metal ions using silica-immobilized polyethyleneimines.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed July 17, 2020 (“Spec.”).
        2 Dean F. Martin & Robert L. Alldredge, Removal of Uranium(VI) From Water Samples Using Octolig®, Ferrilig, and Thorilig, Metal Derivatives of Octolig®, a Supported Chelating Agent, 71 Florida Scientist, 208, 208–214 (2008).